United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1829
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Marc Allen Cossette

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of North Dakota - Fargo
                                   ____________

                             Submitted: March 6, 2017
                               Filed: April 24, 2017
                                   [Unpublished]
                                  ____________

Before BENTON, BEAM, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       Marc Cossette pled guilty to conspiracy to possess methamphetamine with
intent to distribute. The district court1 determined that his offense level under the

      1
       The Honorable Ralph R. Erickson, then Chief Judge, United States District
Court for the District of North Dakota.
sentencing guidelines was 36 and sentenced him to 324 months imprisonment, a
sentence at the bottom of the guideline range. Amendment 782 to the guidelines later
reduced the applicable offense level to 34, which with his criminal history category
VI led to a revised guideline sentencing range of 262 to 327 months imprisonment.
See U.S.S.G., app. C., amend. 782. Cossette then moved for a sentence reduction
under 18 U.S.C. § 3582(c)(2). The district court denied his motion because it found
he was a danger to the community and had broken a number of rules while in prison.
Cossette appeals.

        We review a sentence reduction decision under 18 U.S.C. § 3582(c)(2) for
abuse of discretion. United States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010). In
considering a motion for a sentence reduction, a district court first determines the
guideline range that would have applied if the amended guideline had been effective
at the time of the initial sentence. Id. at 963. It then considers the factors listed in 18
U.S.C. § 3553(a) to decide if a reduction is appropriate including any potential danger
to others. Id. at 963–64. The defendant's post sentencing conduct may also be
considered. Id. at 964. Although a resentencing proceeding under § 3582(c)(2) is not
considered "a full resentencing," U.S.S.G. § 1B1.10(a)(3), the court must provide a
sufficient explanation to allow meaningful review on appeal, Burrell, 622 F.3d at 964.

        In this case, the district court did not abuse its discretion when denying
Cossette's motion for a sentence reduction after it calculated the extent of a potential
reduction and in light of Cossette's violent criminal history and the danger he posed
to the community. As the district court noted, he had violated rules even while in
prison by twice possessing drugs or alcohol, twice assaulting another person, fighting,
and being in an unauthorized location. Cossette argues that the considerations that
initially led the court to sentence him at the bottom of the guideline range should have
led it to reduce his sentence to the bottom of the amended range. The record makes
clear, however, that the court considered the appropriate sentencing factors,



                                           -2-
adequately explained its reasoning, and did not abuse its discretion in denying the
requested relief.

      For these reasons we affirm the order of the district court.
                      ______________________________




                                         -3-